UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 01-6501



BERRY LOCKLEAR,

                                               Plaintiff - Appellant,

          versus


CORRECTIONAL   OFFICER  PERRY;    CORRECTIONAL
OFFICER FOUNTAIN; CORRECTIONAL OFFICER BOONE;
CORRECTIONAL    OFFICER   HARRIS;    SEBASTIAN
MITCHELL; FURMAN CAMEL,

                                              Defendants - Appellees,

          and


PAM BOWES; CORRECTIONAL OFFICER GAINER; COR-
RECTIONAL OFFICER JOHNSON; CORRECTIONAL OF-
FICER STONE; JOHN DOE, various John Doe
defendants, including Sargeant John Doe, and
John Doe, Medical Administrator,

                                                           Defendants.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CA-99-385-5-BO)


Submitted:   August 31, 2001             Decided:   September 26, 2001


Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Berry Locklear, Appellant Pro Se. John Payne Scherer, II, Assis-
tant Attorney General, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Berry Locklear appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2001) complaint in

which he alleged application of excessive force.   The record dis-

closes he suffered de minimis injury.    See Norman v. Taylor, 25

F.3d 1259 (4th Cir. 1994) (en banc).     Because Locklear has not

alleged extraordinary circumstances warranting relief, we conclude

summary judgment was appropriate.    We deny Locklear’s motion to

view a videotape contained in the record and affirm.   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED



                                2